Citation Nr: 0636607	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left hip fracture and 
replacement as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a left hip fracture.  The veteran perfected a 
timely appeal of this determination to the Board.

In November 2005, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board in Hartford, Connecticut.  The veteran's testimony on 
that occasion has been transcribed and associated with his 
claim's file.  At his hearing the veteran submitted new 
evidence.  However, given the favorable decision by the Board 
below, the veteran is not prejudiced by the Board's issuance 
of a final decision, despite the fact that the RO has not 
considered such new evidence.  See 38 C.F.R. § 20.1102 
(2006).


FINDINGS OF FACT

Affording the veteran the benefit of the doubt, the veteran's 
left hip fracture was not the result of the his willful 
misconduct and was caused by medical treatment furnished the 
veteran under the law administered by the Secretary, and the 
proximate cause of the disability was fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151, for a left hip fracture as a result of 
Department of Veterans Affairs treatment have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left hip fracture 
as a result of VA treatment.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, on November 13, 2003, a 7:05 P.M VA 
medical record note reflects that the veteran sought 
treatment in at a VA facility for symptoms of alcohol 
withdrawal.  The veteran was referred to psychiatry ER, and 
was noted to have been examined at approximately 11:05P.M.  
On examination, the veteran was found to be tremulous, had 
difficulty sitting still, was confused and had difficulties 
in paying attention and was easily distracted, at times 
talking about unrelated subjects, appeared to be suspicious, 
was easily irritable, and became hostile towards the 
examiner.  The veteran was assessed as: having a long history 
of alcohol dependence; having signs and symptoms of active 
alcohol withdrawal; appearing to be confused, which needed 
close monitoring for possible complicated withdrawal; and 
posing danger to himself and/or others.  The examiners plan 
was to hold the patient in psychiatry ER for extended 
evaluation and continued monitoring.

At 2:57 A.M. mental health attending progress note by the 
same VA medical examiner indicates that the veteran was 
reportedly getting out of control when the examiner was 
called, and that the examiner found the veteran being held on 
the ground by the nursing assistant.  The nursing assistant 
informed that the veteran was confused, was wandering around 
the psychiatry ER, was getting into other patients' rooms, 
was unable to follow the limit setting, and was verbally and 
physically threatening the staff.  According to the nursing 
assistant, when the veteran pushed the nursing assistant 
physically, the nursing assistant took him down and asked for 
help from the other staff.  When asked about the incident by 
the examiner, the veteran was unable to give details.

The medical evidence of record suggests that in being taken 
down by the nursing assistant, the veteran fractured his left 
hip, which led to the hip's eventual replacement.

In support of his claim, the veteran submitted an opinion 
dated February 2005 from a private board-certified 
psychiatrist.  The psychiatrist concluded that based on the 
records he reviewed, the veteran's care at VA fell below the 
standards of care expected for the time period up to and 
including his being restrained in the emergency department.  
The physiatrist opined that upon being evaluated and found to 
be in alcohol withdrawal, irritable, suspicious, hostile, 
confused, having trouble sitting still, unable to sustain his 
attention, and having no insight and impaired judgment, the 
proper course would have been direct admittance to the 
hospital for treatment, rather than extended evaluation and 
monitoring in the ER.  The psychiatrist further opined that 
emergency rooms are noisy, unstructured, and not suitable for 
such patients, as they can easily become more agitated in 
such a setting.

After reviewing the available record, in light of the 
February 2005 private medical opinion submitted by the 
veteran, and affording the veteran the benefit of the doubt, 
the Board finds that the veteran's left hip fracture was not 
the result of the his willful misconduct and was caused by 
medical treatment furnished the veteran under the law 
administered by the Secretary, and the proximate cause of the 
disability was fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  This finding is based on the fact that upon 
VA examination, the veteran's volatile condition and danger 
to himself and others was noted, but nonetheless the veteran 
was placed into a situation where such symptoms of his 
alcohol withdrawal would be exacerbated, as the February 2005 
private medical opinion suggests.

The Board notes the VA medical opinion dated in May 2004, in 
which the examiner opines that the veteran's left hip 
fracture was an unintended and unfortunate consequence of the 
need to restrain him physically because manifestation of his 
alcohol withdrawal had created a risk to staff and himself.  
The examiner noted that the treatment protocol for alcohol 
withdrawal does not necessarily include physical restraint 
unless the patient becomes a danger to himself and the staff.  
The examiner furthermore noted that physical restraint is 
usually reserved as last effort after other modalities to 
calm down the patient have been exhausted.

The Board has considered this opinion, but finds it relevant 
that prior to the incident that caused the veteran to be 
restrained, the veteran was noted by a VA examiner to be a 
danger to himself and others.  The Board also notes the 
February 2005 private psychiatric opinion that the psychiatry 
ER is not an appropriate setting for a patient that is found 
to be in the state in which veteran was in at the time of the 
incident, and that it was specifically the veteran's behavior 
in the context of this setting-his interactions with staff 
and other patients, his inability to stay where he was 
supposed to be, his explicitly noted inability to follow the 
limit setting-that led to his needing to be restrained in 
the fashion that caused his hip fracture.

Accordingly, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left hip fracture and 
replacement as a result of VA treatment is warranted.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left hip fracture and 
replacement as a result of VA treatment is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


